DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 3/16/2022, with claims 10-12, 15 and 19 pending and with claims 1-9, 13-14, and 16-18 canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/28/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following: The conjunction combination of “and/or” in claims 1 is ambiguous which renders the metes and bound of the limitation unclear. Therefore, for examination purpose this conjunction combination is being interpreted as the or conjunction.
Regarding claim 10, Applicant has changed [a] system for assessing the condition of a vehicle to the newly amended language of [a] tire wear assessment system. In light of this amendment, the previous claim objection for claim 10 has been withdrawn. 
Regarding claims 13-14 and 16-18, Applicant has canceled these claims; therefore, the previous claim objection for claims 13-14 and 16-18 has been withdrawn.
Regarding claim 11, the element further clarifies the phrase from claim 10 “for reading identification data”; therefore, the previous claim objection for claims 11 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the element of “the vehicle” in line 3 and “the group” in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. 

On page 6 of the Remark, Applicant alleges that “Wittmann does not read on each and every feature of present claim 10 and fails to render the present invention obvious. Dahlin does not cure the deficiencies of Wittmann” The Examiner disagrees. 
In response, MPEP § 2131 states that “to reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. (emphasis added) See, e.g., MPEP § 2114, subsections II and IV.”  To continue, MPEP § 2114 states that “the manner of operating the device does not differentiate apparatus claim from the prior art. ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)’ (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)….”  With that stated, Wittmann clearly anticipates all the required elements of claims 10, 11, 15 and 19. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  See rejection below.
On page 6 of the Remark, Applicant contends “[t]he Examiner relies on paragraphs [0034] and [0035] of Wittmann to allege that Wittmann discloses a system for measuring tire wear. However, Wittmann lacks any explicit or inherent disclosure of measuring tire wear.” The Examiner disagrees.
In response and contrary to Applicant’s arguments, in paragraph 3 Wittmann teaches “an underinflated or overinflated tire will wear off much quicker than a tire that is kept inflated at the manufacturer recommended pneumatic pressure. Another aspect influenced by the inflation state of the vehicle's tires is the driving experience. Properly inflated tires insure a much more accurate steering, shorter acceleration periods and improved vehicle stability.” In at least paragraph 36 Wittmann associates underinflated or overinflated tire to tire wear-and-tear (e.g. tire wear). To continue, in at least paragraph 58 Wittmann teaches measuring one or more parameters in the wheel's image such as … [the] sidewall height through the image analysis and then comparing it with known value of a properly inflated front/rear tire in respect to the side (front/rear) of the wheel image in process.  In paragraph 80 a laser device using cameras (e.g. optical laser) is taught. Also related is at least figure 1A which illustrates a equivalent system to the instant application. To conclude, in combining the above citations, Wittmann clearly teaches the claimed subsystem for measuring the tire wear (e.g. underinflated tire or overinflated tire which causes either shoulder tire wear or inner tire wear) by using at least a laser-based sensor. 
Lastly, the previous claim 10 was directed to a system assessing the condition of a vehicle; however, the newly amended claim is now directed to a “tire wear assessment system”. Thus, this amendment changes the scope of independent claim 10 and has necessitated new ground of rejections.
 
 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Wittmann, US 2014/0288859. 

With respect to claim 10. Wittmann teaches a tire wear assessment system for assessing the condition of a vehicle, the system comprising: 
a subsystem for measuring tire wear the condition of at least one tire of the vehicle comprising at least one sensor from the group comprising of an eddy current wear sensor, a variable reluctance wear sensor, a laser-based optical wear sensor, a pressure sensor, and a load sensor (see at least para. 36 taken along with 50, 58, 80 and FIG. 1A); 
a subsystem for reading identification data of at least one tire and/or of the vehicle (see at least para. 37, 54); and 
a subsystem for transmitting measured data and identification data to a remote database (see at least para. 46-47, FIG. 1 B illustrated an remote database 270),
wherein the three subsystems are installed in one or more casings designed to be installed on or near a road infrastructure, at least one of the casings being designed to be installed in a mandatory travel zone of the road infrastructure (item 100 in FIG. 1 A in illustrates the structure/casing that houses the subsystem. As for the claim language being designed to be installed in a mandatory travel zone of the road infrastructure, this claim language is a "recitation with respect to the manner in which a claimed apparatus/system is intended to be employed [which] does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus/system teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat App. & lnter. 1987). Therefore, the functional elements of Applicant's claims has been considered; however, it does not patentable distinguish the claims from the prior art. "While features of an apparatus may be recited structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function).  

With respect to claim 11. Wittmann teaches the system according to claim 10 and further teaches, wherein the subsystem for reading identification data comprises an RFID reader (para. 14 and 37).

With respect to claim 15. Wittmann teaches the system according to claim 10 and further teaches comprising a data reception device installed in the vehicle (para. 35, 55). 
  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wittmann in view of Dahlin, US 2012/0320204.

With respect to claim 12. Wittman teaches the system according to claim 11as rejected above; however, Wittmann is silent on teaching wherein the RFID reader comprises at least one reading antenna with linear or circular polarization. Yet, Dahlin teaches wherein the RFID reader comprises at least one reading antenna with linear or circular polarization (para. 41 “Thus, the characteristics of the antenna must be matched to RFID reader in the system ... in which it is incorporated. These characteristics are often referred to as antenna characteristic information, and such information is preferably stored in the geographical information system database 30. Antenna characteristic information may include the type of antenna, polarization of the antenna, for example whether the antenna has a linear or circular polarization.”). 
Thus, the combination of Wittmann in view of Dahlin is achieved by incorporating the antenna of Dahlin with the system of Wittmann. Furthermore, all the claimed  elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wittmann in view of Dahlin because such combination will provide "the desired operating frequency of the radio frequency-responsive element", ([0041 ], Dahlin).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wittmann in view of Dorrance et al, US 9,805,697 hereinafter “Dorrance”.

With respect to claim 19. Wittman discloses the system according to claim 10, wherein the subsystem for measuring tire wear measures tire wear at a plurality of points of the tire (see at least col. 3, lns. 20-52 along with col. 6, lns. 3-11 and col. 5, ln. 51- col. 6, ln. 11, and FIG. 8-9, 11).
Thus, the combination of Wittmann in view of Dorrance is achieved by programing. Furthermore, all the claimed  elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wittmann in view of Dorrance because such combination will provide  provided a visual display of tire tread depth information to an operator following acquisition of the tire tread depth measurement data from a tire surface region., (see col. 10, lns. 1-17).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661